Title: To James Madison from William Eaton, 4 May 1802
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 4. May 1802.
					
					Day before yesterday it was announced to the Bey that an American frigate had captured 

four Coasting Vessels belonging to his Subjects, bound to Tripoli, laden with wheat, barley, oil and 

other provisions. I was called to the Palace. Immediate restitution of Vessels and cargoes were 

demanded by the Bey. Yesterday and to day have been consumed in discussion on the subject—detail of which would be too tedious. The Bey asserted a right to carry provisions in all cases to his 

brethren. I denied its application to U States, by saying that if this principle were established 

between him and his brethren, it did not extend to those who were not included in that relation. He 

quoted the Venitiens in the war with him. I told him we did not admit them as authority, and 

quoted examples of the English and French. He asserted the principle of free  bottoms  free 

goods—I answered that this principle was never construed to extend to a blockaded port. He 

referred to the President’s Letter to him of 9th. Sep. last, and inferred from it an implied order to 

respect his flag, Vessels and Subjects in all Situations. I did not suppose this construction would 

bear, and that a fair construction could only imply that respect so long as he or his Subjects 

respected the laws of neutrality. I had given seasonable and formal advise of the blockade of 

Tripoli: if; after this, he permitted his subjects to carry provisions to that port it was taking the 

responsibility on himself—if they took these enterprizes without his consent, it was a voluntary 

risque on their part and they had no reason to complain in case of capture. But the Captures being 

made agreeably to acknowledged maxims of war were of course good prize to the Captors, and 

were undoubtedly before this moment, disposed of as such. Reclamations therefore on the 

Commandant would avail nothing. The Bey talked of reprisals. I told him, in such case I should 

know what steps to take. If he chose to embroil himself with US it would become our duty, however 

reluctantly, to meet his hostility by retaliation. He said he would transfer his claims to the American 

Government. I assured him they would there meet a righteous discussion. He desired me to write to 

the Commodore to Capture no more of his Vessels, but turn them away in case he found them 

bound to Tripoli. I told him Our Commanding Officers were Subordinate to no orders but those of 

the President of the United States; my advise therefore would be disrespected except exactly 

conformable to those orders. Such are the outlines of our discussion; and thus we stand here.
					I am convinced this Regency dare not attempt a System of reprisals; but am of opinion 

that indemnity will be hereafter reclaimed. The captures, I believe, have been made by Capn. 

McNeill. He is doing his duty. Whatever restitution may be in future conceded, this is not the 

moment to yield in the smallest matter that will go to diminish that opinion of our energy with 

which these pirates begin to be impressed. It will be Seasonable enough to be generous when they 

shall be taught to appreciate duly our generosity. I left the Bey in apparent good humor. Our Ally 

the Sweede; has also Captured one of the Bey’s merchantmen; but he says he knows perfectly well 

how to manage the Sweedes. I have heard nothing from the Bashaw of Tripoli’s brother since he 

sailed, as we suppose for Malta, on the 31. March. I have the honor to remain with perfect respect, 

Sir, Your Mo. Obed. Servt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
